SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2016 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL LINHAS AÉREAS INTELIGENTES S.A. CNPJ/MF nº 06.164.253/0001-87 NIRE 35.300.314.441 MINUTES OF THE BOARD OF DIRECTORS’ MEETING HELD ON JUNE 30, 2016 I. Date, Time and Place : June 30 , 2016, at 6:30 p.m., on Praça Comte. Linneu Gomes, S/N, Portaria 3 – Prédio 15 – Board of Directors’ Meeting Room, Jardim Aeroporto, São Paulo, CEP 04626-020 (“ Company ”). II. Attendance : All the members of the Board of Directors of the Company. III. Chairmanship of the Meeting : Mr. Constantino de Oliveira Junior was the chairman of the meeting, and invited me, Claudia Karpat, to act as secretary of the meeting; IV. Call Notice : Waived, due to the attendance of all the members of the Board of Directors. V. Agenda : To adopt a resolution on: (a) the granting of stock purchase options (“ Options ”), under the terms of the Long-Term Incentive Plan – Stock Purchase Option (“ Stock Purchase Option Plan ”), approved at the Special Shareholders’ Meeting on October 19, 2012, and (b) the granting of restricted share premiums (“ Premiums ”), under the terms of the Long-Term Incentive Plan – Restricted shares Plan (“ Restricted Shares Plan ”), approved at the Special Shareholders’ Meeting on October 19, 2012. VI. Resolutions : After the necessary explanations were provided, and after detailed review of the pertinent documents, it was unanimously approved: (a) grant up to four million, eight hundred and forty-two thousand, seven hundred and thirty-two (4,842,732) Options; and (b) to grant up to four million, seven thousand, and eighty-one (4,007,081) Premiums, considering that the grant/awards corresponds to the year 2016. For all purposes, in compliance to the terms and conditions of each Plan referred to herein, should be considered the date of April 30, 2016 as the granting date of the Options and the granting date of the Premiums, as approved by the People Management Policy and Corporate Governance Committee, which also approved the list of beneficiaries and volumes/quantities granted. VII. Adjournment of the Meeting and Drawing-up of these Minutes : The floor was offered to whoever might wish to use it, and since nobody did so, the meeting was adjourned for the necessary time for the drawing-up of these minutes. After the meeting was reopened, these minutes were read, checked and signed by the attendees. Signatures: Chairmanship of the Meeting: Constantino de Oliveira Junior – Chairman; Claudia Karpat – Secretary. Members of the Board of Directors: Constantino de Oliveira Junior, Henrique Constantino, Ricardo Constantino, Joaquim Constatino Neto, William Charles Carroll, Antonio Kandir, Germán Pasquale Quiroga Vilardo and Richard Freeman Lark Jr. I hereby certify that this is a faithful copy of the minutes drawn-up in the proper book. São Paulo, June 30, 2016. Constantino de Oliveira Junior Chairman Claudia Karpat Secretary 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 30, 2016 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
